El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
En el presente caso el acusado fné declarado culpable de nn delito contra el derecho electoral. Aparece de los autos que el acusado falsamente juró tener veinte y un años de edad, cuando efectivamente no tenía sino diez y siete, con objeto de ser inscrito como elector en el Precinto Rosario y el pueblo de San G-ermán.
Se presentó denuncia contra él en el juzgado municipal de San Germán, imputándosele en la misma, con suficientes ale-gaciones, dicho delito, y fué declarado culpable en 12 de diciem-bre de 1906 por dicha corte, condenándole á. pagar una multa de ($50) cincuenta dollars y las costas, ascendentes á ($7.85) siete dollars ochenta y cinco centavos, ó en su defecto, á un mes de prisión en la cárcel municipal de San Germán. La pri-sión alternativa debió haber sido de (115) ciento quince días, de acuerdo con el artículo 54 del Código de Enjuiciamiento Criminal. Las cortes municipales deben imponer prisión al-*207ternativa á razón de un día por cada medio dollar de la suma, en la cual lia sido fijada la multa y las costas; y no es discre-cional en dichas cortes la facultad de rebajar este tiempo. Yerdáderamente que el castigo impuesto al acusado es muy benigno para el delito del cual se le declaró culpable. Estos cielitos afectan á la raíz misma de un gobierno' libre, debiendo por consiguiente, ser castigados severamente de modo que de una manera efectiva se extingan en la Isla. Pero nosotros nada tenemos que ver con los errores de la corte municipal.
Se estableció apelación celebrándose nuevo juicio en la Corte de Distrito de Mayagüez, dictando dicha corte igual sen-tencia que la municipal. Y, cosa rara, esta sentencia era co-rrecta. Por alguna razón concede la legislatura el ejercicio de su facultad discrecional á los jueces de distrito al fijar el tér-mino de prisión alternativa en defecto de pago de multa. El radíenlo 322 del Código de Enjuiciamiento Criminal exige que la prisión alternativa, al fijarse por las cortes de distrito no excederá de un día por cada dollar de la multa impuesta. En •el presente caso la prisión pudo haberse fijado hasta por cin-cuenta días, pero la corte tenía facultad para rébajarla; como lo hizo, fijándola en un mes ó treinta días de cárcel. Esta sen-tencia fué dictada en Io. de febrero, 1907. Se interpuso re-curso de apelación en 4 de febrero último. Esta apelación realmente tuvo por objeto demorar el procedimiento. No se perfeccionó hasta 13 de junio, más de cuatro meses después de haberse presentado el escrito de apelación. Las demoras ■que necesariamente se han ocasionado en esta corte y las vacaciones de verano de la misma han ocasionado mayor tar-danza, de modo que la vista del caso no tuvo lugar hasta el 25 ■de octubre.
En los autos no aparece exposición ó relación de hechos, ni pliego de excepciones, no habiéndose tampoco presentado ale-gato alguno á favor del apelante, ni estuvo éste representado por abogado durante la vista de la causa. Sin embargo, prestó fianza por ($100) para gozar de libertad mientras se resolvía ■el recurso de apelación.
*208De alguna manera se lian incluido en los autos dos docu-mentos : el certificado de bautismo del acusado y un certificado de A. M. Lyons, superintendente de elecciones, creditiva de que el acusado fué inscrito como elector. Con objeto de colo-car tales documentos en los autos y fiaceiúos formar parte de los mismos, deben incorporarse á una relación de hecRos ó un pliego de excepciones, los que deben venir autorizados por el jüez de distrito en la forma ordinaria.
Habiendo examinado cuidadosamente los autos, según fian sido presentados á esta corte, creemos que no existe error al-guno en la sentencia condenatoria dictada por la Corte de Distrito de Mayagüez en el presente caso, en Io. de febrero de 1907; debiendo ser confirmada la misma, con las costas al apelante.

Confirmada.

Juer'es concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Higueras y Wolf.